UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 98-7362



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


LARRY BLAKE MOFFITT,

                                             Defendant - Appellant.



Appeal from the United States District Court for the Middle Dis-
trict of North Carolina, at Durham. Frank W. Bullock, Jr., Chief
District Judge. (CR-93-8-G, CA-97-26)


Submitted:   December 17, 1998            Decided:   January 7, 1999


Before WILKINS, NIEMEYER, and TRAXLER, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Larry Blake Moffitt, Appellant Pro Se. Michael Francis Joseph,
Assistant United States Attorney, Greensboro, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Larry Blake Moffitt filed an untimely notice of appeal.             We

dismiss for lack of jurisdiction.        The time periods for filing

notices of appeal are governed by Fed. R. App. P. 4.        These periods

are “mandatory and jurisdictional.”      Browder v. Director, Dep’t of

Corrections, 434 U.S. 257, 264 (1978) (quoting United States v.

Robinson, 361 U.S. 220, 229 (1960)).        Parties to civil actions in

which the United States is a party have sixty days within which to

file in the district court notices of appeal from judgments or

final orders.    Fed. R. App. P. 4(a)(1).     The only exceptions to the

appeal period are when the district court extends the time to

appeal under Fed. R. App. P. 4(a)(5) or reopens the appeal period

under Fed. R. App. P. 4(a)(6).

     The   district   court   entered   its   order   on   June   4,   1998;

Moffitt’s notice of appeal was filed on September 2, 1998, which is

beyond the sixty-day appeal period.       Moffitt’s failure to note a

timely appeal or obtain an extension of the appeal period leaves

this court without jurisdiction to consider the merits of his ap-

peal. We therefore deny a certificate of appealability and dismiss

the appeal.     We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.



                                                                  DISMISSED


                                   2